Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S NOTE
In response to applicant’s amendment in independent claims, obviousness double patenting rejection has been withdrawn.


Allowable Subject Matter
Claims 1, 3, 5, 6, 8 and 10 (renumbered 1 – 6) are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 02/17/2022 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1, 3, 5, 6, 8 and 10  have overcome the prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 3, 5, 6, 8 and 10  are therefore allowable.
The prior arts of record fail to teach a method performed by a base station to broadcast system information including a first base value of a random access response 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474